PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/841,229
Filing Date: 13 Dec 2017
Appellant(s): Walkin et al.



__________________
Gary S. Williams
No. 31,066
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/17/2021 appealing from the Office Action mailed 4/20/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

VII. A. 1. Rejection under 35 U.S.C. §103 of Independent claims 1, 28, and 29 and associated dependent claims 3-8, 10, 12-27, and 31-32
The Appellant argues that Ording and Coenen do not teach “maintaining continuity of… a first derivative of the output property when transitioning from the first behavior model to the second behavior model,” specifically when transitioning from a first touch input including a liftoff, to a second touch input including a touch down.  Also the Appellant argues in this section that the Examiner ignores the use of two different behavior models.  
Regarding the use of two different behavior models, Ording teaches a scrollable list of items, a first input that scrolls the list according to a first behavioral model, and a subsequent touch input according to a second behavioral model.  The first input scrolls the list “in accordance with a simulation of a physical device having friction [Ording 0157].”  The second input scrolls the list with a “further acceleration.”  This further acceleration is greater than the first acceleration, which is a different behavior, which is a different behavior model.  It is noted that the claims require the behavioral models to be different.  However, they do not state in what manner they are different, or to what degree they are different.  Therefore, the broadest reasonable interpretation of “a second behavior model that is different from the first behavior model [Instant Application claim 1],” is just any different scrolling behavior.  Thus a second input that “further accelerates” a scrollable list meets the requirement of “a different” behavioral model.  
[Ording 0157] …a touch-sensitive display may include a GUI with one or more windows that display only a portion of a list of items (e.g., information items) or of an electronic document. In response to detecting a movement of an object on or near the touch-sensitive display, the list may be scrolled or the electronic document may be translated. Detecting the movement of the object may include determining speed (magnitude), velocity (magnitude and direction), and/or an acceleration (including magnitude and/or direction) of the object. Scrolling through the list or translating the document may be accelerated in response to an accelerated movement of the object. In some embodiments, the scrolling and acceleration of the scrolling, or translation and acceleration of the translation, may be in accordance with a simulation of a physical device having friction, i.e., damped motion. For example, the scrolling or translation may correspond to a simulation of a force law or equation of motion having a mass or inertial term, as well as a dissipative term. In some embodiments, the simulation may correspond to a cylinder rotating about its axis. 
[Ording 0158] In some embodiments, accelerated movement of the detected object may include an accelerated movement of a point of contact followed by a breaking of the point of contact. For example, the user may make contact with the touch-sensitive display, swipe or sweep one or more of his or her fingers along the display (i.e., move and/or accelerate the point of contact), and optionally, break the point of contact with the display, i.e., move the one or more fingers away from the display. The swipe or sweep may be along a predefined axis of the touch-sensitive display or may be within a predetermined angle of a predefined direction on the touch-sensitive display. In other embodiments, the accelerated movement of the point of contact may include a first user gesture oriented along a predefined axis of the touch-sensitive display or oriented within a predetermined angle of a predefined direction on the touch-sensitive display. 
[Ording 0159] Scrolling through the list of items or translating the electronic document may be further accelerated in response to detection of a second movement of an object on or near the touch-sensitive display, such as a second sweeping motion of the point of contact along the predefined axis or within the predetermined angle of a predefined direction on the touch-sensitive display and/or a second user gesture oriented along the predefined axis or within the predetermined angle of a predefined direction on the touch-sensitive display. For example, the user may swipe one or more of his or her fingers along the touch-sensitive display two or more times. 
Regarding “maintaining continuity of… a first derivative of the output property when transitioning from the first behavior model to the second behavior model”: The Appellant specifically argues that Coenen teaches “a swipe and hold gesture,” which does not contain an input with a liftoff, and a subsequent touch down as claimed.  
The Examiner interprets “a first derivative of the output property” as velocity, or speed.  The Examiner interprets “continuity” as a function that does not have any abrupt changes in value (Britannica.com, The editors of Encyclopedia Britannica, “Continuity (mathematics)”).  
Continuity, in mathematics, rigorous formulation of the intuitive concept of a function that varies with no abrupt breaks or jumps. 
https://www.britannica.com/science/continuity
Coenen teaches multiple swipe gestures, and two different scrolling speeds (two different behavior models), and the transition between the two different scrolling speeds being gradually (smoothly) increased, following a Bezier curve.  
[Coenen 0063] In the case of a ‘swipe and hold’ gesture, the scrolling speed may move from a lower speed to a higher speed after a predetermined length of time of the hold. Preferably, the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve.
[0064] Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession…
A Bezier curve is a smooth function, applicable to motion in computer graphics (Britannica.com, The editors of Encyclopedia Britannica, “Bezier curves, 3-D rendering, computer graphics”).
Smoother representations can be provided by Bezier curves… Bezier curves are described by cubic equations… Two cubic curves can be smoothly joined by giving them the same slope at the junction…
While Coenen does teach a swipe and hold gesture in [0063], in the very next paragraph Coenen also teaches “Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0064].”  “Additionally or alternatively” means that the input of “swipe gestures in quick succession” can be alternatively substituted for the input in the “swipe and hold” embodiment.  Performing this substitution in the embodiment in [0063] changes only the type of input gesture used to perform the scrolling.  The scrolling properties of the embodiment in [0063], including smoothly increasing from a lower and higher scrolling speed remain intact, and apply to the “multiple swipes in quick succession” input.   
This means that in Coenen, after a first swipe input, the scrolling speed starts at a first speed, then after another swipe input, the scroll speed is smoothly and gradually increased to a second, faster speed.  Putting it all together, this is how continuity (smoothness) of a first derivative (velocity) when transitioning (when increasing) from one speed (a first behavior model) to another speed (a second, different, behavior model) is maintained.  Thus, Ording as modified by Coenen discloses “maintaining continuity of… a first derivative of the output property when transitioning from the first behavior model to the second behavior model.”
VII. A. 1. a. Rejection under 35 U.S.C. §103 of Independent claims 1, 28, and 29 and associated dependent claims 3-8, 10, 12-27, and 31-32
The Appellant argues that Coenen’s “swipe and hold” input does not teach “controlling the behavior of the UI when transitioning from a first touch input including a liftoff, to a second touch input including a touch down.”  
	Similar to section VII. A. 1., while Coenen does teach a swipe and hold gesture in [0063], in the very next paragraph Coenen also teaches “Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0064].”  “Additionally or alternatively” means that the input of “swipe gestures in quick succession” can be alternatively substituted for the input in the “swipe and hold” embodiment.  Performing this substitution in the embodiment in [0063] changes only the type of input gesture used to perform the scrolling.  The scrolling properties of the embodiment in [0063], including smoothly increasing from a lower and higher scrolling speed remain intact, and apply to the “multiple swipes in quick succession” input.   
This means that in Coenen, after a first swipe input (a swipe contains a lift off), the scrolling speed starts at a first speed, then after another swipe input (a second swipe contains a touch down), the scroll speed is smoothly and gradually increased to a second, faster speed.  Thus, Ording as modified by Coenen discloses “controlling the behavior of the UI when transitioning from a first touch input including a liftoff, to a second touch input including a touch down.” 
The Appellant makes further arguments directed towards the Advisory Action mailed 7/12/2021.  However, the grounds of rejection from the Final Office Action are not changed in the Advisory Action, and the contents of the Advisory Action are merely ‘advice’ to assist the Appellant to understand the Examiner’s position and point of view in the Final Office Action.  Furthermore, the Appellant assumes the Examiner has taken official notice in the Advisory Action.  The Examiner has not taken official notice.  Instead, the Examiner offers advice to the Appellant and gives further explanation to the existing rejections the Final Office Action.  The words “official notice” do not appear in the Advisory Action nor the Final Office Action.  
In fact, the examiner further notes that Official Notice is limited to rejections. See MPEP 2144.03, (discussing that official notice may be taken "in making a rejection"). 
"…an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection…" -MPEP 2144.03
Thus, it is not even possible to take Official Notice in an Advisory Action, which as explained above was not modifying the Final Rejection but merely offering clarifying points to assist Appellant.
Since the Appellant’s appeal brief appeals the rejection of the claims in the Final Office Action dated 4/20/2021, and the contents of the Advisory Action do not modify the Final Office action (i.e. the Advisory Action does not change the grounds of rejection), the arguments directed towards the Advisory Action are directed towards “advice.”  Since the arguments directed towards the contents of the Advisory Action are directed towards advice and not towards any grounds of rejection, the arguments directed at the Advisory Action are not relevant, and are not being considered.  
VII. A. 1. b. Rejection under 35 U.S.C. §103 of Independent claims 1, 28, and 29 and associated dependent claims 3-8, 10, 12-27, and 31-32
The Appellant argues that Coenen does not teach “that the speed is increased smoothly when transitioning from one swipe to another swipe,” and “maintaining continuity of velocity in response to a touch down following a liftoff when transitioning from the first behavior model to the second behavior model.”  
Coenen teaches the transition between the two different scrolling speeds being gradually, or smoothly, increased, following a Bezier curve.  
[Coenen 0063] In the case of a ‘swipe and hold’ gesture, the scrolling speed may move from a lower speed to a higher speed after a predetermined length of time of the hold. Preferably, the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve.
[0064] Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession…
Appellant’s first argument focuses on alternative inputs “swipe and hold” and “slide gestures.”  Coenen teaches 3 different types of inputs.  While Coenen does teach a swipe and hold gesture in [0063], and slide gestures in [0040], Coenen also teaches swipe gestures: “Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0064].”  “Additionally or alternatively” means that the input of “swipe gestures in quick succession” can be alternatively substituted for the input in the “swipe and hold” embodiment.  Performing this substitution in the embodiment in [0063] changes only the type of input gesture used to perform the scrolling.  The scrolling properties of the embodiment in [0063], including smoothly increasing from a lower and higher scrolling speed remain intact, and apply to the “multiple swipes in quick succession” input.
This means that in Coenen, a first swipe is performed to scroll a list.  Then a second swipe is performed, at which point the pair of swipes become multiple successive swipes.  When multiple successive swipes are performed, the speed smoothly increases according to a Bezier curve.  Thus, the speed is increased smoothly when transitioning from one swipe to another swipe.  Swipes contain both a touchdown and a liftoff.  Since the speed increases smoothly from a first speed to a second speed when a second swipe is performed, this means that continuity (smoothness) of speed is maintained in response to a touch down following (second swipe) a liftoff (first swipe) when transitioning from the first behavior (first speed) model to the second behavior model (second speed).  Thus, Ording as modified by Coenen discloses “that the speed is increased smoothly when transitioning from one swipe to another swipe,” and “maintaining continuity of velocity in response to a touch down following a liftoff when transitioning from the first behavior model to the second behavior model.”
Appellant’s second argument focuses on slide gestures, and how slide gestures correspond to “a direct manipulation model,” where objects directly follow a user’s finger movement, which may limit the speed of scrolling.  Instead of slide gestures, the Final Office action cites Coenen for its’ swipe gestures.  Appellant’s arguments directed to slide gestures do not apply to the Final Office Action’s citations directed to swipe gestures.  
The Appellant makes further arguments directed towards the Advisory Action mailed 7/12/2021.  However, the grounds of rejection from the Final Office Action are not changed in the Advisory Action, and the contents of the Advisory Action are merely ‘advice’ to assist the Appellant to understand the Examiner’s position and point of view in the Final Office Action.  Furthermore, the Appellant assumes the Examiner has taken official notice in the Advisory Action.  The Examiner has not taken official notice.  Instead, the Examiner offers advice to the Appellant and gives further explanation to the existing rejections the Final Office Action.  The words “official notice” do not appear in the Advisory Action nor the Final Office Action.  
In fact, the examiner further notes that Official Notice is limited to rejections. See MPEP 2144.03, (discussing that official notice may be taken "in making a rejection"). 
"…an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection…" -MPEP 2144.03
Thus, it is not even possible to take Official Notice in an Advisory Action, which as explained above was not modifying the Final Rejection but merely offering clarifying points to assist Appellant.
Since the Appellant’s appeal brief appeals the rejection of the claims in the Final Office Action dated 4/20/2021, and the contents of the Advisory Action do not modify the Final Office action (i.e. the Advisory Action does not change the grounds of rejection), the arguments directed towards the Advisory Action are directed towards “advice.”  Since the arguments directed towards the contents of the Advisory Action are directed towards advice and not towards any grounds of rejection, the arguments directed at the Advisory Action are not relevant, and are not being considered.  

VII. A. 2. a. Rejection under 35 U.S.C. §103 of dependent claims 2 and 30
Appellant argues that the smooth speed increase in Coenen [0063] only applies to a “swipe and hold” gesture, and “slide gestures” only control the UI until the gesture has finished.  Appellant further argues that Coenen does not teach “maintaining continuity of a second derivative of the value of the output property when transitioning from the first behavior model to the second behavior model.”
Coenen teaches 3 different types of inputs.  While Coenen does teach a swipe and hold gesture in [0063], and slide gestures in [0040], Coenen also teaches swipe gestures: “Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0064].”  “Additionally or alternatively” means that the input of “swipe gestures in quick succession” can be alternatively substituted for the input in the “swipe and hold” embodiment.  Performing this substitution in the embodiment in [0063] changes only the type of input gesture used to perform the scrolling.  The scrolling properties of the embodiment in [0063], including smoothly increasing from a lower and higher scrolling speed remain intact, and apply to the “multiple swipes in quick succession” input.
Regarding the “swipe and hold” gesture: similar to section VII. A. 1. and VII. A. 1. a., once the multiple successive swipes in Coenen are substituted for the “swipe and hold” input, the multiple successive swipes retain the properties described in the “swipe and hold” embodiment, including smoothly increasing from a lower and higher scrolling speed.  
Regarding the “slide” gesture: similar to section VII. A. 1. b., the Appellant’s arguments regarding slide inputs do not apply to the Office Action’s citations of Coenen’s swipe inputs.  
The derivative of a position, or output property is velocity.  The derivative of velocity is acceleration.  Thus, a second derivative of an output property is acceleration.  Coenen teaches smoothly increasing scrolling speeds from a first speed to a second speed [0064].  This smoothly increasing velocity is a smooth mathematical function.  The derivative of a smooth function is a continuous function.  In other words, when visualizing a smooth curve on a graph, its slope, or derivative, is also smooth.  Thus the acceleration of a smoothly increasing velocity is continuous at all points.  
This means that in Coenen, when the scrolling speed transitions smoothly from one speed to another speed in response to successive multiple swipes, the acceleration is also continuous when transitioning.  Thus, Coenen teaches “maintaining continuity (smoothness) of a second derivative of the value of the output property (acceleration) when transitioning from the first behavior model to the second behavior model.” 

VII. A. 2. b. Rejection under 35 U.S.C. §103 of dependent claims 2 and 30
Appellant argues Coenen does not teach “that the speed is increased smoothly when transitioning between multiple slide or swipe gestures,” and “maintaining continuity of acceleration in response to a touch down following a liftoff when transitioning from the first behavior model to the second behavior model.” 
Similar to section VII. A. 1. b. Coenen teaches “that the speed is increased smoothly when transitioning between multiple slide or swipe gestures.”  See section VII. A. 1. b. for more details.  
Similar to section VII. A. 2. a. Coenen teaches “maintaining continuity of acceleration in response to a touch down following a liftoff when transitioning from the first behavior model to the second behavior model.”  See section VII. A. 1. a. for more details.
Similar to section VII. A. 2. a., Appellant’s argument focuses on slide gestures, and how slide gestures correspond to “a direct manipulation model,” where objects directly follow a user’s finger movement, which may limit the speed of scrolling.  Instead of slide gestures, the Final Office action cites Coenen for its’ swipe gestures.  Appellant’s arguments directed to slide gestures do not apply to the Final Office Action’s citations directed to swipe gestures.  

VII. A. 3. a. Rejection under 35 U.S.C. §103 of dependent claims 2 and 30
The Appellant makes further arguments directed towards the Advisory Action mailed 7/12/2021.  However, the grounds of rejection from the Final Office Action are not changed in the Advisory Action, and the contents of the Advisory Action are merely ‘advice’ to assist the Appellant to understand the Examiner’s position and point of view in the Final Office Action.  Furthermore, the Appellant assumes the Examiner has taken official notice in the Advisory Action.  The Examiner has not taken official notice.  Instead, the Examiner offers advice to the Appellant and gives further explanation to the existing rejections the Final Office Action.  The words “official notice” do not appear in the Advisory Action nor the Final Office Action.  
In fact, the examiner further notes that Official Notice is limited to rejections. See MPEP 2144.03, (discussing that official notice may be taken "in making a rejection"). 
"…an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection…" -MPEP 2144.03
Thus, it is not even possible to take Official Notice in an Advisory Action, which as explained above was not modifying the Final Rejection but merely offering clarifying points to assist Appellant.
Since the Appellant’s appeal brief appeals the rejection of the claims in the Final Office Action dated 4/20/2021, and the contents of the Advisory Action do not modify the Final Office action (i.e. the Advisory Action does not change the grounds of rejection), the arguments directed towards the Advisory Action are directed towards “advice.”  Since the arguments directed towards the contents of the Advisory Action are directed towards advice and not towards any grounds of rejection, the arguments directed at the Advisory Action are not relevant, and are not being considered. 

VII. A. 3. b. Rejection under 35 U.S.C. §103 of dependent claims 2 and 30
The Appellant argues that “an ending velocity” and “an ending acceleration” are the same as “a starting velocity” and “a starting acceleration,” respectively, are not properly officially noticed.  
Coenen teaches the transition between the two different scrolling speeds being gradually, or smoothly, increased, following a Bezier curve.  
[Coenen 0063] In the case of a ‘swipe and hold’ gesture, the scrolling speed may move from a lower speed to a higher speed after a predetermined length of time of the hold. Preferably, the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve.
[0064] Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession…
This means that at the exact moment a second swipe increases the speed, the speed begins to smoothly increase.  When a speed begins to increase, its starting speed is its current speed.  And this current speed is a speed that the first behavior model has provided.  In other words, this current speed is last portion, or ending portion of the first behavior model, as well as the first portion, or beginning portion of the first behavior model.  This is a point of inflection where the two models meet.  Since Coenen explicitly teaches “smoothly increasing,” this necessarily indicates that the speeds match when transitioning between a first behavior model and a second behavior model.  Regarding acceleration, a derivative of a smooth function is a continuous/smooth function (as shown in section VII. A. 2. a.). Likewise with acceleration, the acceleration also matches at the point when a first behavior model transitions to a second behavior model.  
Thus, Coenen teaches “an ending velocity” and “an ending acceleration” are the same as “a starting velocity” and “a starting acceleration,” respectively.    
Appellant’s final argument is directed towards the Advisory Action mailed 7/12/2021.  However, the grounds of rejection from the Final Office Action are not changed in the Advisory Action, and the contents of the Advisory Action are merely ‘advice’ to assist the Appellant to understand the Examiner’s position and point of view in the Final Office Action.  Furthermore, the Appellant assumes the Examiner has taken official notice in the Advisory Action.  The Examiner has not taken official notice.  Instead, the Examiner offers advice to the Appellant and gives further explanation to the existing rejections the Final Office Action.  The words “official notice” do not appear in the Advisory Action nor the Final Office Action.  
In fact, the examiner further notes that Official Notice is limited to rejections. See MPEP 2144.03, (discussing that official notice may be taken "in making a rejection"). 
"…an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection…" -MPEP 2144.03
Thus, it is not even possible to take Official Notice in an Advisory Action, which as explained above was not modifying the Final Rejection but merely offering clarifying points to assist Appellant.
Since the Appellant’s appeal brief appeals the rejection of the claims in the Final Office Action dated 4/20/2021, and the contents of the Advisory Action do not modify the Final Office action (i.e. the Advisory Action does not change the grounds of rejection), the arguments directed towards the Advisory Action are directed towards “advice.”  Since the arguments directed towards the contents of the Advisory Action are directed towards advice and not towards any grounds of rejection, the arguments directed at the Advisory Action are not relevant, and are not being considered. 

VII. A. 3. c. Rejection under 35 U.S.C. §103 of dependent claims 2 and 30
 The Appellant makes further arguments directed towards the Advisory Action mailed 7/12/2021.  However, the grounds of rejection from the Final Office Action are not changed in the Advisory Action, and the contents of the Advisory Action are merely ‘advice’ to assist the Appellant to understand the Examiner’s position and point of view in the Final Office Action.  Furthermore, the Appellant assumes the Examiner has taken official notice in the Advisory Action.  The Examiner has not taken official notice.  Instead, the Examiner offers advice to the Appellant and gives further explanation to the existing rejections the Final Office Action.  The words “official notice” do not appear in the Advisory Action nor the Final Office Action.  
In fact, the examiner further notes that Official Notice is limited to rejections. See MPEP 2144.03, (discussing that official notice may be taken "in making a rejection"). 
"…an examiner may take official notice of facts not in the record or rely on "common knowledge" in making a rejection…" -MPEP 2144.03
Thus, it is not even possible to take Official Notice in an Advisory Action, which as explained above was not modifying the Final Rejection but merely offering clarifying points to assist Appellant.
Since the Appellant’s appeal brief appeals the rejection of the claims in the Final Office Action dated 4/20/2021, and the contents of the Advisory Action do not modify the Final Office action (i.e. the Advisory Action does not change the grounds of rejection), the arguments directed towards the Advisory Action are directed towards “advice.”  Since the arguments directed towards the contents of the Advisory Action are directed towards advice and not towards any grounds of rejection, the arguments directed at the Advisory Action are not relevant, and are not being considered.  

VII. A. 4. Rejection under 35 U.S.C. §103 of dependent claims 2 and 30
Appellant argues that Coenen does not teach “when transitioning to a second behavior model, the starting acceleration is the same as the ending acceleration of the first behavior model.” 
Similar to section VII. A. 3. b., Coenen teaches the transition between the two different scrolling speeds being gradually, or smoothly, increased, following a Bezier curve.  
[Coenen 0063] In the case of a ‘swipe and hold’ gesture, the scrolling speed may move from a lower speed to a higher speed after a predetermined length of time of the hold. Preferably, the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve.
[0064] Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession…
This means that at the exact moment a second swipe increases the speed, the speed begins to smoothly increase.  When a speed begins to increase, its starting speed is its current speed.  And this current speed is a speed that the first behavior model has provided.  In other words, this current speed is last portion, or ending portion of the first behavior model, as well as the first portion, or beginning portion of the first behavior model.  This is a point of inflection where the two models meet.  Since Coenen explicitly teaches “smoothly increasing,” this necessarily indicates that the speeds match when transitioning between a first behavior model and a second behavior model.  
Regarding acceleration, mathematically, a derivative of a smooth function is a continuous/smooth function.  As shown in section VII. A. 2. a., Coenen teaches smoothly increasing scrolling speeds from a first speed to a second speed [0064].  This smoothly increasing velocity is a smooth mathematical function.  The derivative of a smooth function is a continuous function.  In other words, when visualizing a smooth curve on a graph, its slope, or derivative, is also smooth.  Thus the acceleration of a smoothly increasing velocity is continuous/smooth at all points.  
Thus, the acceleration disclosed in Coenen is also a smooth and continuous function.  When a speed begins to increase, this is the point where acceleration also increases.  Thus, with acceleration, the acceleration also matches at the point when a first behavior model transitions to a second behavior model.  Visually, when a speed is smoothly transitioning from a first speed to a second speed, this indicates that the acceleration is also gradual, or smooth.    
Thus, Coenen teaches “when transitioning to a second behavior model, the starting acceleration is the same as the ending acceleration of the first behavior model.”  
Appellant’s arguments focus on examples of discontinuous derivatives.  Appellant’s example of discontinuous derivatives use discontinuous (not smooth) functions.  The example of a scrolling list suddenly stopped by a stationary input is not a smooth function; it is a discontinuous function.  The position function with respect to time would resemble a curve until a time when the position suddenly stops, at which point the position curve would suddenly become a straight horizontal line.  Its derivative (velocity) function is also discontinuous.  However, Office Action pg. 9 lines 2-3 state that “a derivative of a smooth function is a continuous function.”  The examples the Appellant provides are not smooth functions and do not apply.  

VII. A. 5. Rejection under 35 U.S.C. §103 of dependent claim 33
Appellant argues the cited references do not teach “continuity of the value of the output property and the first derivative for the value of the output property is maintained at a time corresponding to a transition from the first behavior model to the second behavior model.”
Similar to section VII. A. 3. b., Coenen teaches the transition between the two different scrolling speeds being gradually, or smoothly, increased, following a Bezier curve.  
[Coenen 0063] In the case of a ‘swipe and hold’ gesture, the scrolling speed may move from a lower speed to a higher speed after a predetermined length of time of the hold. Preferably, the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve.
[0064] Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession…
This means that at the exact moment a second swipe increases the speed, the speed begins to smoothly increase.  When a speed begins to increase, its starting speed is its current speed.  And this current speed is a speed that the first behavior model has provided.  In other words, this current speed is last portion, or ending portion of the first behavior model, as well as the first portion, or beginning portion of the first behavior model.  This is a point of inflection where the two models meet.  Since Coenen explicitly teaches “smoothly increasing,” this necessarily indicates that the speeds match when transitioning between a first behavior model and a second behavior model.  
Thus, Coenen teaches “continuity of the value of the output property and the first derivative for the value of the output property is maintained at a time corresponding to a transition from the first behavior model to the second behavior model.” 
Appellant argues similarly to section VII. A. 1. and VII. A. 1. a., directed to a “swipe and hold” does not include a touchdown following a liftoff.  Similar to sections VII. A. 1. and VII. A. 1. a, while Coenen does teach a swipe and hold gesture in [0063], in the very next paragraph Coenen also teaches “Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0064].”  “Additionally or alternatively” means that the input of “swipe gestures in quick succession” can be alternatively substituted for the input in the “swipe and hold” embodiment.  Performing this substitution in the embodiment in [0063] changes only the type of input gesture used to perform the scrolling.  The scrolling properties of the embodiment in [0063], including smoothly increasing from a lower and higher scrolling speed remain intact, and apply to the “multiple swipes in quick succession” input.   



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SAMUEL SHEN/Examiner, Art Unit 2171                                                                                                                                                                                                        
Conferees:
/DANIEL SAMWEL/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.